Citation Nr: 1020146	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right shoulder 
pain.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for chronic cysts on 
the left leg, stomach, right hip, left hip and penis.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

6.  Entitlement to an increased evaluation for status post 
operative pilonidal cystectomy on groin area, currently 
evaluated as 30 percent disabling.

(The issue of entitlement to the payment of additional 
compensation for the Veteran's child will be the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, W.H., and A.M.


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from June 1974 until June 1977 
and subsequent service in the Texas National Guard from April 
1978 until April 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

During the March 2010 BVA hearing the Veteran raised claims 
for service connection for a separate evaluation for a 
painful scar related to the service-connected pilonidal cyst, 
loss of sphincter control as secondary to the service-
connected pilonidal cyst and a possible 1151 claim for a 
psychiatric disability from VA treatment.  A review of the 
claims file reflects these issues have still not been 
adjudicated.  As these issues have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  



REMAND

A preliminary review of the record reflects that further 
development is necessary.  As an initial matter, there are 
service personnel records which are either unavailable or not 
associated with the claims file.  Specifically, a response 
from the National Personnel Records Center dated in March 
2005 indicated the service personnel records were 
unavailable.  However, the September 2009 Supplemental 
Statement of the Case (SSOC) indicated the service personnel 
records from July 1976 until December 1995 were reviewed.  
Although the RO indicated the records were reviewed, 
examination of the records reflects these service personnel 
records are not currently associated with the claims file. 

Under the duty to assist, VA is to assist the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  When VA 
makes reasonable efforts to obtain relevant nonfederal 
records or after continued efforts to obtain federal records 
concludes it is reasonably certain they do not exist, VA is 
to notify the claimant of this fact.  38 C.F.R. § 3.159(e).  
In such a case, VA is to provide oral or written notice of 
the fact they were unable to obtain the records and make a 
record of any oral notice conveyed to the claimant.  The 
notice must advise the claimant of the identity of the 
records VA is unable to obtain, provide an explanation of the 
efforts VA took to obtain the records, provide a description 
of further action VA would take regarding the claim, 
including, but not limited to notice that VA will decide the 
claim based on the evidence of record unless the claimant 
submits the records VA is unable to obtain and provide notice 
that the claimant is ultimately responsibility for providing 
the evidence.  Id.

Thus, the RO should make efforts to obtain the service 
personnel records and associate them with the claims file.  
If upon further searching, the RO determines the September 
2009 SSOC was in error and the records are unavailable, the 
RO must notify the Veteran in accordance with 38 C.F.R. 
§ 3.159(e) and provide the Veteran with the opportunity to 
submit any records in his possession and any alternate source 
evidence that may substantiate his claims.

Additionally, there are relevant service and VA and private 
records which still need to be obtained.  During the March 
2010 Board hearing the Veteran testified that he received 
treatment at the Temple VA medical center from 1977 until 
1986.  The complete records from this period have not been 
requested.  VA has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim.  
38 U.S.C.A. § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 
611 (1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
file, are in the constructive possession of the Board and 
must be considered). 

The Veteran also testified that he routinely had hearing 
tests for employment purposes at Lackland Air Force Base 
where he has worked as an equipment operator since 1987.  
These records could impact the Veterans claims for service 
connection for hearing loss and tinnitus and should be 
obtained.

Furthermore, the Veteran had significant service with the 
Army National Guard of Texas.  The law provides that active 
military service is active duty; any period of active duty 
for training (ACDUTRA) during which the individual was 
disabled from a disease or an injury incurred in the line of 
duty is active service.  Active service also includes a 
period of inactive duty training during which the Veteran was 
disabled from an injury incurred in the line of duty during 
such training; however service connection is granted only for 
injuries, not diseases, incurred during inactive duty 
training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also 
VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 
(1993).  Further, ACDUTRA includes full- time duty performed 
by a member of the National Guard of any State under section 
316, 502, 503, 504, or 505 of title 32, or the prior 
corresponding provisions of law. 38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6.  Inactive duty for training (INACDUTRA) 
includes duty (other than full-time duty) performed by a 
member of the National Guard of any State, under 32 U.S.C. 
§§ 316, 502, 503, 504, or 505, or the prior corresponding 
provisions of law.  38 C.F.R. § 3.6(d)(4).  

In the present case, the Veteran attempted to obtain his 
National Guard records and was not successful.  While the RO 
requested a very specific Court Martial report for another 
service member in conjunction with the Veteran's PTSD claim, 
the RO never requested the Veteran's National Guard records.  
Records from this period may help show continuity of symptoms 
and otherwise provide relevant evidence concerning the 
Veteran's claims.  In fact, the Veteran specifically argued 
that the right shoulder injury occurred during his National 
Guard service.  During the March 2010 Board hearing the 
Veteran related he injured his shoulder around 1979 or 1980 
at Camp Swift, Texas.  The Veteran further testified that his 
hearing loss and tinnitus were a result of noise exposure 
from active duty National Guard service.  As the record does 
not contain any records from the National Guard, the 
Veteran's complete periods of active duty, active duty for 
training, and inactive duty for training with the Army 
National Guard of Texas has not been verified.  Therefore, in 
order to fully and fairly consider the Veteran's appeal, VA 
should attempt to obtain Veteran's National Guard records to 
ascertain whether the Veteran may have been serving on active 
duty; active duty for training; or inactive duty for training 
at the time of the incurrence of the claimed disorder.

The RO should also review the attempt to obtain the Court 
Martial records for the other service member described by the 
Veteran.  The Veteran has argued he has PTSD based in part 
upon this service member's actions and further testified that 
the other service member was ultimately discharged from 
service for his overall behavior towards others.  Although 
the RO's November 2009 contact with the Adjutant General 
noted "this court martial would not be of evidentiary 
value," the Board disagrees.  This record, even without 
mentioning the Veteran, would lend further credibility to the 
Veteran's reported stressors.  Accordingly, the RO should 
again try to obtain this record.

Concerning the claim for an increased evaluation for the 
status post operative pilonidal cystectomy, while the Veteran 
was afforded a VA examination in June 2009, the Board finds 
this examination is incomplete.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (stating that once VA undertakes 
the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  
Specifically, this examination addressed only the as yet 
nonservice-connected scar from the cystectomy and does not 
address any residual cysts and symptoms under Diagnostic Code 
7806.  The examiner never commented on whether there were 
current cysts or symptoms comprising more than 40 percent of 
the body or more than 40 percent of exposed areas or whether 
the Veteran required constant or near constant systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs during the prior year.  As such, the record is not 
sufficient to decide the claim and another VA examination 
should be obtained.

Finally, concerning the claims for multiple cysts of the 
body, the Board is of the opinion that a VA examination is 
warranted.  Under the duty to assist, a medical examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, the record contains evidence that the 
Veteran has current cysts of various parts of the body.  The 
record also reflects a service-connected disability of status 
post operative pilonidal cystectomy.  The Veteran has 
asserted the conditions are related.  As such, without 
further clarification, the Board is without medical expertise 
to ascertain the relationship, if any, between the cysts of 
the left leg, stomach, bilateral hips and penis and the 
service-connected status post operative pilonidal cystectomy 
or otherwise determine if the cysts are related to service.  
Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 
Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


1.  The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for his claimed 
conditions following service.  The RO/AMC 
should then obtain and associate with the 
claims file any records identified by the 
Veteran that are not already associated 
with the claims file.  

2.  The RO/AMC should specifically 
request medical records from Lackland Air 
Force Base and the Temple VA Medical 
Center and associate these records with 
the claims file.

3.  The RO/AMC must review its prior 
attempts to locate the Veteran's complete 
service personnel records.  If there are 
records from July 1976 to December 1995, 
the RO/AMC should associate these records 
with the claims file.  If satisfied that 
all reasonable efforts to locate these 
records have been exhausted, and the 
RO/AMC determines the records are 
unavailable, the RO/AMC must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO/AMC with respect to the claims.  
The Veteran should further be informed of 
alternative sources for obtaining 
sufficient evidence to validate his 
claims (e.g., buddy statements, unit 
history searches, etc.).  In addition, if 
the RO/AMC determines that a continued 
search for the Veteran's service 
treatment records would be futile, the 
Veteran should be provided an explanation 
of how the service treatment records are 
maintained, why the search that was 
undertaken constitutes a reasonably 
exhaustive search, and why further 
efforts (e.g., inquiries directed to the 
named facilities, if they are still 
operational) are not justified.  The 
Veteran must then be given an opportunity 
to respond.

4.  The RO/AMC shall take appropriate 
steps to secure all National Guard 
service treatment records for the Veteran 
through official channels or from any 
other appropriate source, including the 
Office of the Adjutant General of Texas.  
These records should be associated with 
the claims file.  To the extent there is 
an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made and a formal finding of 
unavailability should be associated with 
the claims file.

5.  The RO/AMC shall take appropriate 
steps to secure all of the Veteran's 
National Guard personnel records through 
official channels, including a breakdown 
of all periods of ACDUTRA and INACDUTRA, 
from the Official Military Personnel File 
(OMPF), Office of the Adjutant General of 
Texas, or from any other appropriate 
source.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

6.  The RO/AMC must review its prior 
attempts to locate the Court Martial 
records of service member Jones.  The 
RO/AMC shall take appropriate steps to 
secure all of the these records through 
official channels from the Official 
Military Personnel File (OMPF), Office of 
the Adjutant General of Texas, or from 
any other appropriate source. 

7.  After the development requested above 
has been completed, the RO/AMC should 
again prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record.  
If no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder.

8.  After completing the above actions 
the Veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  

Regarding the claim for PTSD, the RO/AMC 
should provide the examiner the summary 
of any stressors described above, and the 
examiner should be requested to only 
consider those stressors for the purpose 
of determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO/AMC.  

If the Veteran is diagnosed with a 
psychiatric disorder other than PTSD, the 
examiner should provide an opinion as to 
the etiology any diagnosed psychiatric 
disorder and opine whether it is as least 
as likely as not that any psychiatric 
disorder is attributable to the Veteran's 
active service.  In doing so the examiner 
is also requested to comment on the other 
psychiatric diagnoses shown in 
postservice treatment records and offer 
an opinion as to whether it is as least 
as likely as not that any such diagnosis 
is causally or etiologically related to 
service.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

9.  The RO/AMC should afford the Veteran 
an examination to ascertain the severity 
and manifestations of the status post 
operative pilonidal cystectomy.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and 
following this review and the examination 
the examiner is requested to report 
complaints and clinical findings 
associated with the status post operative 
pilonidal cystectomy in detail.  The 
examiner should specifically comment upon 
the percentage of the body affected by 
the cystectomy and whether or not 
constant or near constant use of systemic 
therapy was required during the prior 
year.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

10.  The RO/AMC afford  the Veteran for 
an appropriate examination to ascertain 
the nature and etiology of the cysts of 
the left leg, stomach, bilateral hips and 
penis and whether any are causally or 
etiologically related to the recurrent 
furuncles of multiple areas reported in 
the May 1978 rating decision as having 
been shown in service treatment records.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, and offer comments and 
an opinion as to the following:

(a) Whether it is at least as likely 
as not (at least a 50 percent 
probability) that any currently 
diagnosed cysts are causally or 
etiologically related to 
symptomatology shown in service 
treatment records, including the 
recurrent furuncles of multiple 
areas

(b) Whether it is at least as likely 
as not (at least a 50 percent 
probability) that any currently 
diagnosed cysts were caused or 
aggravated (permanently worsened) by 
the service-connected status post 
operative pilonidal cystectomy.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


